PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ___________

                        No. 14-1483
                        ___________

               JAMES C. RICKETTI, D.P.M.,

                                          Appellant

                              v.

 SHAUN P. BARRY; RESTORIXHEALTH; JOHN DOES,
D.P.M, 1-20, said names being fictitious; JOHN ROES, 1-20,
 said names being fictitious; JANE DOES, 1-20, said names
being fictitious; ABC COS., 1-20, said names being fictitious;
   JANE DOES, D.P.M., 1-20, said names being fictitious
                         __________

      On Appeal from the United States District Court
                for the District of New Jersey
                  (D.C. No. 3-13-cv-06804)
       District Judge: Honorable Anne E. Thompson
                        ___________

                 Argued November 19, 2014

Before: SMITH, HARDIMAN and BARRY, Circuit Judges.

                   (Filed: January 7, 2015)
Ralph B. Crelin, Esq. [Argued]
Robert J. Conroy, Esq.
Daniel G. Giaquinto, Esq.
Kern, Augustine, Conroy & Schoppmann
1120 Route 22 East
Bridgewater, NJ 08807
      Counsel for Appellant

Robert M. Travisano, Esq. [Argued]
Daniel R. Levy, Esq.
Epstein, Becker & Green
One Gateway Center
Newark, NJ 07102
       Counsel for Appellees
                      ____________

                OPINION OF THE COURT
                     ____________

HARDIMAN, Circuit Judge.

       James Ricketti appeals an order of the United States
District Court for the District of New Jersey dismissing his
civil action against Shaun Barry and RestorixHealth. The
Court dismissed the suit pursuant to New Jersey’s entire
controversy doctrine, a state rule of procedure that
discourages successive litigation concerning the same subject
matter. Because the District Court did not conduct the inquiry
required by New Jersey law, we will vacate its order and
remand the case for further proceedings.




                              2
                               I
       Dr. Ricketti, a podiatrist based in Hamilton Township,
New Jersey, hired Dr. Michael Plishchuk in 2008 to work as
an associate. In addition to maintaining his own practice,
Ricketti treated patients at a local wound care center run by
Shaun Barry on behalf of his employer, RestorixHealth
(formerly the Center for Wound Healing, Inc.). Ricketti
regularly sent Plishchuk to the wound care center to treat
patients.
       Ricketti terminated Plishchuk’s employment in July
2012 for allegedly failing to comply with certain legal and
regulatory requirements. According to Ricketti, Plishchuk
continued treating Ricketti’s patients at the wound care center
even after he was fired, which deprived Ricketti “of revenue
to which he was entitled for the treatment rendered to these
patients.” App. 12. After Plishchuk stopped treating patients
at the center, Barry allegedly prevented Ricketti from
practicing there because all of his patients had been healed.
        Ricketti sued Plishchuk in New Jersey state court later
in July 2012, claiming breach of contract, breach of the
covenant of good faith and fair dealing, tortious interference
with economic advantage, breach of the duty of loyalty, and
conversion. His complaint was based primarily on
Plishchuk’s alleged diversion of patients at the wound care
center to himself and his interference with the treatment of
patients at the center by Ricketti’s other associates. The suit
also included claims based on the grounds for Ricketti’s
termination of Plishchuk’s employment. Critical to this
appeal, Ricketti did not join Barry or RestorixHealth in his
first case, nor did he inform the state court that they should
have been joined. App. 99, 121 (twice certifying pursuant to
New Jersey Rule of Court 4:5-1 that “no other party should be




                              3
joined in this action”). In May 2013, Ricketti and Plishchuk
reached a confidential settlement after a court-ordered
mediation.
       Ricketti filed a second suit in state court in September
2013, this time naming Barry and RestorixHealth as
defendants and omitting Plishchuk. Although Ricketti
contends that this action was very different from the first,
Ricketti Br. 7–8, the complaints sought relief under the same
common law causes of action and averred mostly the same
supporting facts, see Barry Br. 10–11 (side-by-side
comparison of the complaints’ allegations). Defendants
removed the case to federal court on the basis of diversity of
citizenship and filed a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(6). Defendants argued that New
Jersey’s entire controversy doctrine barred the suit and, in the
alternative, that Ricketti had not pleaded the elements
required for each of his claims.
       The District Court granted the motion and dismissed
the case. The Court concluded that the entire controversy
doctrine barred Ricketti’s second suit because his “claims
against Defendants are substantially the same as the claims
advanced in the original litigation” and “[b]oth matters arise
out of the same contractual provisions and obligations as well
as the same actions.” Ricketti v. Barry, 2014 WL 546350, at
*3 (D.N.J. Feb. 10, 2014). Barry and RestorixHealth would
be prejudiced if forced to defend the suit, the Court found,
because they “were prevented from participating in the
original proceeding which involved substantially the same
facts and issues.” Id. The District Court did not reach
Defendants’ other arguments for dismissal under Rule
12(b)(6). Ricketti appealed.




                               4
       The District Court had removal jurisdiction under 28
U.S.C. § 1441 because it would have had diversity
jurisdiction from the start under 28 U.S.C. § 1332(a)(1).1 We
have jurisdiction over this appeal pursuant to 28 U.S.C.
§ 1291.
                               II
      Our review of a district court’s application of the entire
controversy doctrine is plenary. Venuto v. Witco Corp., 117
F.3d 754, 758 (3d Cir. 1997).
                               A
        We have described the entire controversy doctrine as
“New Jersey’s specific, and idiosyncratic, application of
traditional res judicata principles.” Rycoline Prods., Inc. v. C
& W Unlimited, 109 F.3d 883, 886 (3d Cir. 1997). A
mainstay of New Jersey civil procedure, the doctrine
encapsulates the state’s longstanding policy judgment that
“the adjudication of a legal controversy should occur in one
litigation in only one court[.]” Cogdell v. Hosp. Ctr. at

       1
         There was complete diversity of citizenship among
the parties, Ricketti being a citizen of New Jersey, Barry of
Pennsylvania, and RestorixHealth of Nevada (its state of
incorporation) and New York (the location of its principal
place of business). And although the complaint did not state
an amount in controversy, the parties seem to agree that it
exceeds $75,000 because Ricketti seeks compensation for
“substantial” lost revenue, as well as punitive damages. App.
23; see Packard v. Provident Nat’l Bank, 994 F.2d 1039,
1046 (3d Cir. 1993) (“[P]unitive damages are properly
considered in determining whether the jurisdictional amount
has been satisfied.”).




                               5
Orange, 560 A.2d 1169, 1172 (N.J. 1989); see also N.J.
Const. art. VI, § 3, ¶ 4 (“[L]egal and equitable relief shall be
granted in any cause so that all matters in controversy
between the parties may be completely determined.”); Smith
v. Red Top Taxicab Corp., 168 A. 796, 797 (N.J. 1933) (“No
principle of law is more firmly established than that a single
or entire cause of action cannot be subdivided into several
claims, and separate actions maintained thereon.”). Like its
“blood relative[]” res judicata, the entire controversy doctrine
is an affirmative defense, Rycoline Prods., 109 F.3d at 886,
and it applies in federal courts “when there was a previous
state-court action involving the same transaction,” Bennun v.
Rutgers State Univ., 941 F.2d 154, 163 (3d Cir. 1991).
Unsurprisingly, the doctrine has appeared with some
frequency in our Court and in the District Court. See, e.g.,
Fornarotto v. Am. Waterworks Co., 144 F.3d 276 (3d Cir.
1998); Heir v. Del. River Port Auth., 218 F. Supp. 2d 627,
632 (D.N.J. 2002).
       The contours of the entire controversy doctrine have
changed over time. Although it first applied only to joinder of
claims, the New Jersey Supreme Court in Cogdell expanded it
to include mandatory joinder of parties as well. Mitchell v.
Procini, 752 A.2d 349, 352 (N.J. Super. Ct. App. Div. 2000)
(citing Cogdell, 560 A.2d at 1178). The holding in Cogdell
was later codified in New Jersey Rule of Court 4:30A, which
then provided: “Non-joinder of claims or parties required to
be joined by the entire controversy doctrine shall result in the
preclusion of the omitted claims to the extent required by the
entire controversy doctrine[.]” Rycoline Prods., 109 F.3d at
885. The party joinder component was criticized, and the
New Jersey Supreme Court referred the matter to its Civil
Practice Committee to consider revisions. See Olds v.
Donnelly, 696 A.2d 633, 644–46 (N.J. 1997). In doing so, the




                               6
court laid the groundwork for the changes to come by
“emphasiz[ing] that preclusion is a remedy of last resort” and
stating: “If a remedy other than preclusion will vindicate the
cost or prejudice to other parties and the judicial system, the
court should employ such a remedy.” Id. at 645.
       In September 1998, the New Jersey Supreme Court
amended Rule 4:30A to eliminate the party joinder
requirement. Kent Motor Cars, Inc. v. Reynolds & Reynolds,
Co., 25 A.3d 1027, 1035–36 (N.J. 2011). At the same time, it
moved the party joinder regime to Rule 4:5-1(b)(2), which
now provides:
       [E]ach party shall disclose . . . the names of any
       non-party who should be joined in the action
       . . . because of potential liability to any party on
       the basis of the same transactional facts. . . . If a
       party fails to comply with its obligations under
       this rule, the court may impose an appropriate
       sanction including dismissal of a successive
       action against a party whose existence was not
       disclosed or the imposition on the
       noncomplying party of litigation expenses that
       could have been avoided by compliance with
       this rule. A successive action shall not,
       however, be dismissed for failure of compliance
       with this rule unless the failure of compliance
       was inexcusable and the right of the undisclosed
       party to defend the successive action has been
       substantially prejudiced by not having been
       identified in the prior action.
Thus, since 1998, automatic preclusion of a successive suit
has not been the appropriate sanction in New Jersey for
failure to join a defendant in an earlier action concerning the




                                7
same subject matter. The rules now contemplate less
draconian sanctions if they will suffice and dismissal only if
the noncompliance was “inexcusable” and “the right of the
undisclosed party to defend” a successive action was
“substantially prejudiced.” N.J. Ct. R. 4:5-1(b)(2).2
       The crux of Ricketti’s appeal is that the District Court
failed to conduct the inquiry that New Jersey’s rules have
required since the doctrine was altered in 1998. For the
reasons that follow, we agree.
                               B
       The record shows that the District Court applied the
entire controversy doctrine as it existed before New Jersey
altered its party joinder rules in 1998. The Court neither cited
Rule 4:5-1(b)(2) nor mentioned sanctions short of dismissal.3

       2
         The parties dispute whether the entire controversy
doctrine still includes party joinder—a disagreement also
discernible in caselaw discussing the doctrine. Compare
Paramount Aviation Corp. v. Agusta, 178 F.3d 132, 135 n.1
(3d Cir. 1999) (“The party joinder aspect of the doctrine . . .
has now been eliminated.”), with Heir, 218 F. Supp. 2d at 632
(rooting the doctrine in “several of the New Jersey Rules of
Court,” including Rules 4:30A and 4:5-1(b)(2)). This is a
semantic quarrel we need not settle; the point is that litigants
invoking claim joinder as a basis for preclusion must turn to
Rule 4:30A and those invoking party joinder must turn to
Rule 4:5-1(b)(2).
       3
           Such sanctions may include the imposition of
litigation costs on the noncomplying party, as well as any
others that the court finds “appropriate.” N.J. Ct. R. 4:5-
1(b)(2); see Kent Motor Cars, 25 A.3d at 1037.




                               8
Although the Court reviewed cases involving the entire
controversy doctrine, those cases either predated the 1998
modifications4 or neglected to mention them.5 As written, the
District Court’s opinion suggests that New Jersey’s court
rules require automatic dismissal of a successive suit
concerning the same subject matter, even though we noted the
1998 alterations to the entire controversy doctrine soon after
they were implemented. See Paramount Aviation Corp. v.
Agusta, 178 F.3d 132, 135 n.1 (3d Cir. 1999).
        Outright dismissal of a civil action for failure to
comply with Rule 4:5-1(b)(2) is appropriate only when: (1)
the suit is a “successive action”; (2) the plaintiff’s failure to
disclose the existence of other potentially liable parties in the
earlier litigation was “inexcusable”; and (3) the undisclosed
parties’ right to defend the successive action was
“substantially prejudiced” by their omission. Kent Motor
Cars, 25 A.3d at 1034; N.J. Ct. R. 4:5-1(b)(2). Even assuming
arguendo that the District Court tacitly analyzed the first two
requirements and found them satisfied here, it did not make
the finding of substantial prejudice required by Rule 4:5-
1(b)(2) to justify dismissal. Instead, the Court found that
Defendants were “prejudiced” merely because they were
omitted from the Plishchuk action. Ricketti, 2014 WL
4
          See, e.g., Bernardsville Quarry v. Borough of
Bernardsville, 929 F.2d 927, 930 (3d Cir. 1991); DiTrolio v.
Antiles, 662 A.2d 494, 502 (N.J. 1995).
       5
        All of the cases in this latter group were nonbinding,
and some did not involve party joinder. See, e.g., Great W.
Mining & Mineral Co. v. ADR Options, Inc., 533 F. App’x
132, 135 (3d Cir. 2013).




                               9
546350, at *3. Although we express no view as to whether
this or any other forms of prejudice inflicted upon Barry and
RestorixHealth may justify dismissal of Ricketti’s action
against them, we note that the “substantial prejudice” prong
of Rule 4:5-1(b)(2) requires a showing of more than mere
inconvenience to the parties. See, e.g., Ctr. for Prof’l
Advancement v. Mazzie, 347 F. Supp. 2d 150, 156 (D.N.J.
2004) (“Substantial prejudice, as contemplated by Rule 4:5-
1(b)(2), means that a person not joined in an earlier action
will be seriously harmed in his or her ability to maintain an
adequate defense in a subsequent action.”); Kent Motor Cars,
25 A.3d at 1039–40 (holding that the destruction of
potentially relevant evidence before the filing of the
successive action did not give rise to substantial prejudice);
Mitchell, 752 A.2d at 355 (characterizing substantial
prejudice as involving “specific difficulties in mounting a
defense . . . significantly different from [those] normally
encountered”).
                             III
       For the reasons stated, we will vacate the District
Court’s order dismissing Ricketti’s action against Barry and
RestorixHealth and remand the matter for further
proceedings. On remand, the District Court should evaluate
the party joinder issue under the summary judgment standard.
See Rycoline Prods., 109 F.3d at 886 (holding that a motion
to dismiss that relies on an entire-controversy defense not
appearing on the face of the complaint must be denied
without prejudice or converted to a motion for summary
judgment under Federal Rule of Civil Procedure 12(d)). The
District Court should enter judgment for Defendants on party
joinder grounds only if the Court finds that this is a
successive action, that Ricketti’s failure to disclose
Defendants as potentially liable parties in the Plishchuk




                             10
action was inexcusable, and that this omission substantially
prejudiced Defendants’ right to defend this action. See N.J.
Ct. R. 4:5-1(b)(2). If that test is not satisfied, the Court may
consider other appropriate sanctions for any prejudice Barry
and RestorixHealth might have suffered as a result of their
omission from Ricketti’s first suit. And finally, if judgment
for Defendants is not warranted on party joinder grounds, the
District Court should consider whether it is warranted on any
of the other grounds Defendants raised in their motion to
dismiss.




                              11